Citation Nr: 0417452	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1964 to October 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
December 2002 the veteran was afforded a personal hearing at 
the RO. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The RO has indicated that the veteran's service medical 
records are unavailable and that his claims file has been 
reconstructed or rebuilt. While the veteran served during the 
Vietnam era, there is no indication that he was assigned to 
the Republic of Vietnam or Southeast Asia during his period 
of service.  Information in the rebuilt record includes 
private and VA medical records from the 1990's at the 
earliest.  There are no interim medical records.  These 
medical records reveal that from the mid-1990's, the veteran 
received treatment for psychiatric problems, including major 
depressive disorder and PTSD.  These records also show that 
the veteran had a difficult development from childhood, and 
that he has had post-service psychological problems.  

The record does include the veteran's service personnel 
records that show that on occasion, he received disciplinary 
actions and negative comments regarding his work performance.  
In an October 1967 service personnel statement, it was 
reported that based on a number of derelictions, that the 
veteran's service discharge was recommended.  It was also 
indicated that an opinion by a chief of neuropsychiatric 
service had indicated that the veteran suffered from a 
(behaviour) disorder.  The report is unavailable.

The Board has had the opportunity to review the Air Force 
Manual-Reasons for Discharge, which strongly suggests that 
the veteran's discharge for unsuitability was due to a 
personality disorder.  Normally a personality disorder is not 
a disability for which service connection is allowed.  
38 C.F.R. § 3.303 (c ).  However, the nature and etiology of 
what the veteran had during service and its relationship to 
his current psychological problems requires medical expert 
opinion.  Further, the veteran's service medical records are 
unavailable.  Postservice psychiatric records suggest some 
form of preexisting psychological problems.  In light of 
these facts it should also be kept in mind that VA 
adjudicators may consider only independent medical evidence 
to support their conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Based on the foregoing, and also 
considering the veteran's representatives request, the Board 
believes that a VA medical examination is necessary in this 
case.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).    

2.  The veteran should be afforded a VA 
psychiatric examination.  It is 
imperative that the claims file (to 
specifically include service personnel 
records) be made available to and be 
reviewed by the examiner.  All current 
psychiatric disorders should be clearly 
reported.  As to any current psychiatric 
disorder (other than a personality 
disorder) found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such disorder was manifested during 
the veteran's active duty service.  A 
detailed rationale should be furnished 
for all opinions offered.   

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
issue remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


